       Case 1:20-cv-03629-VSB Document 105 Filed 09/03/20 Page 1 of 2




                                                 September 3, 2020

Via Electronic Filing

The Hon. Vernon S. Broderick
Thurgood Marshall United States Courthouse
40 Foley Square New York, NY 10007

                     Re: Ecogensus LLC v. Pacella, No. 1:20-cv-3629

Dear Judge Broderick,

        Plaintiffs are writing to the Court in further support of their letter-motion to seal
the First Amended Complaint filed on August 26, 2020. To streamline this process,
Plaintiffs seek to seal only those allegations concerning a confidential settlement
agreement (and certain related privileged communications related thereto) and
confidential, non-public business information. Our statement of the applicable law in the
Joint Submission filed on August 28, 2020 regarding the proposed redactions references
several other motion papers. For convenience, we re-submit the relevant authority
below.1

         As a general matter in this case, certain highly-sensitive personal information lies
at the heart of the Plaintiffs’ extortion claim. Plaintiffs have endeavored to avoid
revealing intimate details in the Original and First Amended Complaints regarding this
information, but Plaintiffs respectfully submit that the need may arise in future filings to
seal documents that reveal more detailed accounts of this sensitive information.

       With respect to the First Amended Complaint, Plaintiffs respectfully request that
they be permitted to file a version of the First Amended Complaint containing only the
following redactions:

First Amended Complaint ¶126

        Description of non-public business milestones may be sealed because it could
cause significant competitive harm if it falls into the wrong hands and/or the public
domain.

First Amended Complaint ¶ ¶164-5


1
  See Lugosch v. Pyramid Co., 435 F3d 110 (2d Cir. 2006) (protection of the privilege may qualify as a
compelling reason to maintain documents under seal), and the need to preserve trade secrets or confidential
business information. See Dodona I, LLC v. Goldman, Sachs & Co., 119 F. Supp. 3d 152, 156 (S.D.N.Y.
2015) (customers' internal corporate documents that govern investment strategies, information regarding
proprietary modeling assumptions, and more generally, customer names, account numbers, and pricing
information overcomes the presumption of public disclosure).

 GUZOVLLC.COM 805 Third Avenue, 8th Floor
New York.NY10022 T 212.371.8008 F 212.901.2122
       Case 1:20-cv-03629-VSB Document 105 Filed 09/03/20 Page 2 of 2

Hon.Vernon S. Broderick
September 3, 2020
Page 2

       The description of settlement strategy in ¶164-5 constitutes confidential
Settlement Information and specific allegations regarding the contents of Plaintiffs’
communications with the Edelson Defendants regarding the filing of a public lawsuit.




Dated: New York, New York
       September 3, 2020




                                                    Respectfully Submitted,




                                                    By:     /s/ Debra J. Guzov
                                                           Debra J. Guzov
                                                           Anne W. Salisbury
                                                           David J. Kaplan
                                                           805 Third Avenue, 8th Floor
                                                           New York, New York 10022
                                                           Tel: (212) 371-8008
                                                           dguzov@guzovllc.com
                                                           Attorneys for Plaintiffs




          cc: All counsel (Via Electronic Filing)




 GUZOVLLC.COM 805 Third Avenue, 8th Floor
New York.NY10022 T 212.371.8008 F 212.901.2122
